         Case 1:20-cr-00135-JMF Document 435 Filed 06/15/21 Page 1 of 5




New Jersey Office                                                          New York Office
130 Pompton Avenue                                                         48 Wall Street – 5th fl.
Verona Nj 07044                                                            NYC, NY 10005
(973) 239-4300                                                             (646) 779-2746


    Lorraine@lgrlawgroup.com
                                         www.lgaulirufo.com
                                      Fax: (973) 239-4310

                                            _________



                                                                                     June 15, 2021


Via ECF
Hon. Jesse M. Furman
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007



                        Re:    United States v. Arguendas (Jacobb Padin)
                               Criminal No. 20-CR-135 (JMF)

Dear Judge Furman,

        This sentencing memorandum is submitted on behalf of Jacobb Padin (hereinafter, “Mr.
Padin”) who is scheduled to be sentenced by Your Honor on June 29, 2021. On March 18, 2020,
Mr. Padin was arrested and subsequently charged by federal authorities for conduct that occurred
between 2011 and March 2020. Presentence Report (“PSR”) ⁋ 14. He accepted full responsibility
for his conduct underlying this offense and pled guilty to a one-count superseding indictment.
PSR ⁋ 21. Pursuant to a plea agreement, Mr. Padin pled guilty to the lesser included offense of a
violation of 21 U.S.C. § 846, 21 U.S.C.§ 841(b)(1)(B). PSR ⁋ 22. For the reasons set forth below,
Mr. Padin respectfully asks Your Honor to impose the lowest possible sentence, which is 60
months incarceration. The factual and legal support for this request is set forth below.




                                                 1
         Case 1:20-cr-00135-JMF Document 435 Filed 06/15/21 Page 2 of 5




                                    BACKGROUND FACTS

        Mr. Padin had a difficult childhood—he was raised by both of his parents until he was 10
or 11 years old, at which point his parents dissolved their relationship. PSR ⁋ 66. Mr. Padin’s
father was both emotionally and physically abusive toward him and his mother. PSR ⁋ 66. When
Mr. Padin was just 2 or 3 years old, he and his older siblings were sent to foster care for
approximately a week because of allegations of child abuse and neglect against his mother. Id.
The claim was quickly resolved—Mr. Padin believes his maternal aunt fabricated this allegation.
Id. When Mr. Padin was 6, his father’s extreme disciplinary measures began to take shape. PSR ⁋
67. He was particularly aggressive toward Mr. Padin after consuming alcohol—he would hit him
with a belt or make him kneel on rice for periods of time. Id. This strained Mr. Padin’s
relationship with his father. Id. Mr. Padin tried to be close with his father, but he was always
consumed by other romantic relationships and the multiple children that came from them. Id. He
was often left alone with older siblings, whom he feels resent him due to them being forced to
take care of them. Id. Mr. Padin was able to eventually rekindle his relationship with his father,
due to his arrest in the instant offense. PSR ⁋ 67.




            Mr. Padin also has experienced severe attacks ever since he was 14—he has been
“jumped” over 10 times in his life. PSR ⁋ 71. These attacks have resulted in concussions, trauma
to the head, stitches, lacerations, and knife threats. PSR ⁋ 72. Two of the most recent attacks took
place inside his apartment building in mid-2019. PSR ⁋ 71. He and his family experience
continuous stress and anxiety, and fear for their safety. PSR ⁋ 72. They are so fearful; they have
requested a safety transfer to move their housing placement to another area. PSR ⁋ 71.

        . Mr. Padin has been in a relationship with Michelle Torres for the last 8 years and they
have two children together, ages 3 and 1. PSR ⁋ 73. He was fortunate to be home for the birth of
his recent child and has been extremely helpful in taking care of the children for the last 14
months. The four of them live together, with Mr. Padin’s mother, stepfather and his younger
sister. PSR ⁋ 74. Mr. Padin’s entire family has remained incredibly supportive of him through
these legal proceedings. PSR ⁋ 76. His mother has described Mr. Padin as a “great kid” who was
“at the wrong place at the wrong time,” but she is “behind him 100%.” Id.

        Mr. Padin has severe asthma, high blood pressure, kidney stones, and has undergone
multiple surgeries for injuries that have stemmed from car accidents, work injuries, and sports
injuries. PSR ⁋ 8-82. Mr. Padin is prescribed and takes Seroquel, Symbicort, and Ventolin HFA
to manage his symptoms for his various ailments. PSR ⁋ 81. Additionally, in July 2019, Mr.
Padin was hospitalized after being jumped and attacked with an unknown object—he suffered
head trauma and a hematoma. PSR ⁋ 83. His doctors have said if he is ever hit again, he may


                                                 2
         Case 1:20-cr-00135-JMF Document 435 Filed 06/15/21 Page 3 of 5




suffer very serious complications as a result. Id. In light of his severe health conditions and the
COVID-19 pandemic, Your Honor ordered the temporary release of Mr. Padin on April 8, 2020
and granted nine extensions of his temporary release since then. See Dkt. 429.

        Additionally, Mr. Padin suffers from depression and anxiety and is prescribed
psychotropic medication to treat those conditions. PSR ⁋ 85. After he was molested at 15 years
old, he attempted suicide by overdosing. PSR ⁋ 87. He first used marijuana when he was 15
years old and used it for the last time one day before arrest for the instant offense. PSR ⁋ 89.
Additionally, Mr. Padin has suffered an addiction to Percocet that began at age 18 or 19. PSR ⁋
90.
        While not employed the last few years, Mr. Padin has spent a majority of his life
employed. In fact, since he has been 13 years old, he has been working on and off with his
stepfather as a helper, learning the construction field. PSR, 20 97. Also, from 2014 through 2018
Mr. Padin worked as a free lance production employee for the Department of events in Carlstadt,
NJ, and in late 2018, he worded in a steel mill factory. PSR, ¶ 98. Mr. Padin filed income taxes
in 2017 and 2018, copies of which were provided to probation. PSR, ¶ 100.

        Since day one of his bail supervision, Mr. Padin has been fully compliant with all his
supervisory requirements. PSR ⁋ 23. For 14 months he has been completely compliant with his
home incarceration, and his mental health treatment. Id. He checks in weekly via web reporting,
reports in person as directed, and has exceeded expectations of Pretrial services. Id. In fact, Mr.
Padin recently discovered the value of counseling—he has been seeing a therapist and a
psychiatrist since June 2020 when he was diagnosed with depression and anxiety. PSR ⁋ 85. He
has also been seeing a behavioral therapy counselor, which will result in a certificate upon
completion. Before that, he was attending group therapy as directed by pre-trial services. Id. He
has been in compliance with his treatment, meets each of his providers once per week, and has
been “utilizing ‘effective coping skills to manage frustrations with his legal case.’” Id.

        Not only has Mr. Padin used this time on pretrial release to watch and be with his minor
children and get the mental health treatment he needed, but he has also utilized his time in a
beneficial way with an eye towards his future. Mr. Padin took an OSHEA course during this time
and will receive a certificate on June 16, 2021. PSR, ¶ 92. This certificate is for general
contracting. Mr. Padin is hopeful that this certificate will help him with his primary goal once he
is out of prison, which is to get a job in construction, and support his family, and live a law
abiding, productive life from here on out.

        Mr. Padin’s family have submitted letters for Your Honor’s consideration, attached
hereto as Exhibit A. The letters in total show how much family support Mr. Padin has, and how
he is a wonderful father to his two children. Exhibit A. generally. The letters also note that Mr.
Padin is the “glue” of his extended family and has had an extremely difficult childhood that he
seems to have overcome. Id. They also show a man who was changing right before his arrest,
and who has continued take steps to better himself since his arrest. Id. Mr. Padin has a very
supportive family who will be waiting to help him get back into society and on the right track
upon his release from prison.




                                                 3
         Case 1:20-cr-00135-JMF Document 435 Filed 06/15/21 Page 4 of 5




                             APPLICABLE SENTENCING LAW

       As Your Honor is well aware, a sentence should (A) reflect the seriousness of the
offense, promote respect for the law and provide just punishment for the offense, (B) afford
adequate deterrence to criminal conduct; (C) protect the public from further crimes of the
defendant; and (D) provide the defendant with needed education or vocational training, [and]
medical care. 18 U.S.C. § 3553(a)(2).

        In imposing a sentence that is “sufficient, but not greater than necessary to accomplish
the sentencing goals set forth in § 3553(a)(2),” a sentencing court should consider: (1) the
guideline range; (2) the policy statements of the Sentencing Commission; (3) the nature and
circumstances of the offense, and a history of the defendant; (4) any need for sentence to further
purposes of deterrence, protective or rehabilitative functions; (5) the kinds of sentences
available; (6) the need to avoid unwarranted sentencing disparities among defendants with
similar records and conduct; and (7) the need to provide restitution to the victims. 18 U.S.C.§
3553(a); see Kimbrough v. United States, 552 U.S. 85, 110 (2007).

        Pursuant to the calculations within the Presentence Report and the plea agreement, Mr.
Padin ‘s USSG advisory base offense level is 30, with an upward adjustment of two levels for
possessing a firearm. PSR, ⁋ 22. Mr. Padin also had a downward adjustment of three levels for
acceptance of responsibility, resulting in a total offense level of 29. PSR ⁋ 22. Since he has no
criminal history, his advisory sentencing range applicable to the instant offense is 87 to 108
months, with a mandatory minimum term of 60 months’ imprisonment. PSR ⁋ 22. As detailed in
the final PSR, the probation office has recommended the lowest possible sentence, 60 months’
imprisonment, due to a variance pursuant to 18 U.S.C. § 3553(a). PSR, p. 29. The probation
office has been impressed with Mr. Padin, in that he has “done exceptionally well on pre-trial
release.” PSR, p. 30. His supervising officer “provided outstanding remarks when [probation]
inquired about [his] progress while on bail supervision.” Id. Mr. Padin has remained responsive
and responsible throughout these legal proceedings—he has “abided by all of his pretrial
conditions, including home incarceration, and has remained complaint while he attends mental
health treatment in the community.” Id. The probation office has noted that “[i]t appears [Mr.
Padin] understands the magnitude of his actions and the consequences he is facing as a result of
his involvement in the offense,” and that “[b]ased on his pattern of positive actions and activities
while in the community, [he] has shown the ability to be a pro-social, productive member of
society.” Id. His mental health treatment provider has reported Mr. Padin has “developed
effective coping skills,” and he has ceased using drugs and alcohol. Id.

        Also as set forth above, Mr. Padin has taken active measures to help him once he is out of
prison. He has taken an OSHA course giving him a certificate in construction. PSR, 92. He
realizes that his experience for 8 years as his stepfather’s “helper” in construction, together with
this certificate give him an edge in finding a job once he is released from prison and back into
society. Mr. Padin’s goal is to work at gainful employment, provide for his two children and
wife, and be a law-abiding member of society. This time on pretrial release and the therapy he
has undertaken during this time have provided him with tools to use to achieve this goal. His
family and the letters they have written show their unwavering support for Mr. Padin, and ask


                                                 4
         Case 1:20-cr-00135-JMF Document 435 Filed 06/15/21 Page 5 of 5




Your Honor to consider his wonderful qualities, such as being a great father and having endured
a horrific childhood. Exhibit A.

        A sentence of 60 months, and 4 years of supervised release is sufficient in light of Mr.
Padin’s professed willingness to rehabilitate, and the actions he has undertaken during this time,
as well as the impact that he has had both on Pretrial and Probation. There is no doubt that the
offense with which Mr. Padin has been charged is serious. However, it is also clear that Mr.
Padin is remorseful for his past actions and is determined to do better for himself. While on bail
for the instant offense, Mr. Padin enrolled in OSHA courses to become certified in the
construction industry. PSR ⁋ 92. He has also expressed interest in obtaining GED and has started
to explore courses to help him do so. Id. No greater restriction of his freedom is required to
ensure that he continues to fulfill these goals on his rehabilitative path. This is Mr. Padin’s only
criminal conviction—he “has otherwise largely led a law-abiding life.” PSR at p. 29. The
probation office was apt to note that “it appears that the greater instant offense involved acts of
violence and more culpable co-conspirators,” but Mr. Padin’s “conduct did not involve violence
and he held no leadership role in this offense.” PSR at p. 30. It would be no benefit to society or
his two young children to take him out of it for longer than 60 months; to the contrary, such a
punishment would be “greater than necessary” to accomplish the sentencing goals of
punishment, deterrence, incapacitation, and rehabilitation. See 18 U.S.C. § 3553(a).

                                         CONCLUSION

       For all of the foregoing arguments and for other reasons that will be set forth at
sentencing, Mr. Padin asks Your Honor to impose a sentence of 60 months with a period of 4
years of supervised release.

                                                             Respectfully submitted,
                                                               s/
                                                              Lorraine Gauli-Rufo
                                                             Attorney for Jacobb Padin

cc: Andrew Chan, AUSA
    Danielle Sassoon, AUSA




                                                 5
